 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStarlite Cutting, Inc. and its alter ego Petal PinkNovelty, Inc.; and Joseph Fornaro, an Individu-al and Children's Dress, Infants' Wear, House-dress and Bathrobe Makers' Union, Local 91,International Ladies' Garment Workers' Union.Case 2-CA-18563December 1, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANUpon a charge and an amended charge filed onFebruary 2 and February 9, 1982,1 respectively, byChildren's Dress, Infants' Wear, Housedress andBathrobe Makers' Union, Local 91, InternationalLadies' Garment Workers' Union, herein called theUnion, the General Counsel of the National LaborRelations Board, by the Regional Director forRegion 2, issued a complaint on March 19, allegingthat Starlite Cutting, Inc., and its alter ego PetalPink Novelty, Inc., and Joseph Fornaro, an indi-vidual, herein called the Respondents, had engagedin and were engaging in unfair labor practices af-fecting commerce within the meaning of Section8(a)(5), (3), and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charges and the complaint and notice ofhearing before an administrative law judge wereduly served on the parties to the proceeding.2OnAugust 24, the General Counsel, by counsel, filedwith the Board a Motion for Summary Judgmentand Issuance of Decision and Order, and a petitionin support thereof, stating that Respondents hadbeen advised that no answer to the complaint hadbeen received, and that if no answer were filed byJuly 15, the General Counsel intended to move forsummary judgment. The General Counsel furtherstated that Respondents filed no answer and didnot request an extension of time to do so. On Sep-tember 8, the Board issued an order transferringthe proceeding to the Board and a notice to showcause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respond-ents failed to respond.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record herein, andpursuant to Section 102.20 of the Board's Rulesand Regulations, Series 8, as amended, we herebydeem Respondents to have admitted all the allega-All dates are in 1982, unless otherwise indicated.I The original charge named and was served on Respondent Petal PinkNovelty, Inc. The amended charge, which was otherwise identical, alsonamed and was served on Respondents Starlite Cutting and Fornaro.265 NLRB No. 71tions of the complaint to be true, and we so find.Accordingly, we hereby grant the General Coun-sel's Motion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTSRespondent Starlite Cutting, Inc., a domesticcorporation with an office and place of business inNew York, New York, was engaged, until in orabout September 1981, in cutting ladies' garments.Since in or about September 1981, RespondentPetal Pink Novelty, Inc., a domestic corporationwith an office and place of business in New York,New York, has been engaged in cutting ladies' gar-ments. In or about September 1981, RespondentPetal was established by Respondent Starlite as asubordinate instrument and disguised continuationof Respondent Starlite. Respondents Petal andStarlite are, and have been since September 1981,affiliated business enterprises with common owners,management, and supervisors; they have formulat-ed and administered a common labor relationspolicy affecting the employees of each, have sharedcommon premises and facilities, and have inter-changed personnel with each other. Thus Respond-ent Petal has been, and is now, the alter ego of Re-spondent Starlite, and Respondents Starlite andPetal are a single employer within the meaning ofthe Act.At all times material herein, Respondents Starliteand Petal have been employer-members of theMetropolitan Area Apparel Contractors' Associ-ation, Inc., herein called the Association, an organi-zation of employers in the garment industry which,inter alia, represents its employer-members in col-lective bargaining with the Union. Annually, theemployer-members of the Association, in thecourse and conduct of their business operations,collectively derive gross revenues in excess of$500,000, and collectively purchase and receive attheir respective facilities products, goods, and ma-terials valued in excess of $50,000 either directlyfrom points outside the State in which their respec-tive facilities are located, or from other enterpriseslocated within the State in which their respectiveenterprises are located, each of which other enter-prises receive the said products, goods, and materi-als from points outside the State in which said en-terprises are located. Annually, the employer-mem-bers of the Association collectively sell and shipfrom their respective facilities products, goods, andmaterials valued in excess of $50,000 directly topoints outside the State of New York, or to other530 STARLITE CUTTING, INC.enterprises located within the State of New Yorkwhich themselves are directly engaged in interstatecommerce and meet a Board standard for the asser-tion of jurisdiction, exclusive of indirect outflow orinflow.We find, on the basis of the foregoing, that Re-spondents Starlite and Petal are, and have been atall times material herein, a single integrated busi-ness enterprise and a single employer within themeaning of the Act and engaged in commercewithin the meaning of Section 2(6) and (7) of theAct, and that it will effectuate the policies of theAct to assert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDChildren's Dress, Infants' Wear, Housedress andBathrobe Makers' Union, Local 91, InternationalLadies' Garment Workers' Union, is a labor organi-zation within the meaning of Section 2(5) of theAct.III. THE UNFAIR LABOR PRACTICESAt all times material herein, Respondent JosephFornaro has been Respondent Starlite's sole propri-etor; he is now, and has been at all times materialherein, a supervisor of Respondents Starlite andPetal within the meaning of Section 2(11) of theAct, and an agent of Respondents Starlite andPetal, acting on their behalf. At all times materialherein, Rose Marie Bhaggan has been a supervisorof Respondent Petal within the meaning of Section2(11) of the Act, and its agent acting on its behalf.The following employees constitute a unit appro-priate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All employees employed by the employer-members of the Metropolitan Area ApparelContractors' Association, Inc., who are associ-ated with the manufacture of the garmentsproduced by them, including stretchers, cut-ters, and stock employees, but excluding fore-men, foreladies, patternmakers, designers, andassistant managers.At all times material herein, the Union has been thedesignated collective-bargaining representative ofthe employees of Respondents Starlite and Petal inthe unit described above, and at all times materialherein the Union has been recognized as such byRespondents Starlite and Petal. Such recognitionhas been embodied in successive collective-bargain-ing agreements between the Association and theUnion, including an agreement effective by itsterms for the period June 1, 1979, through May 31,1982. The Union is the exclusive representative ofthe employees in the unit described above, withinthe meaning of Section 9(a) of the Act. Since in orabout September 1981, Respondents have with-drawn recognition of the Union as the exclusiverepresentative of their employees in the unit de-scribed, and have refused to adhere to the existingcollective-bargaining agreement. By the aforesaidconduct Respondents have failed and refused, andare failing and refusing, to bargain collectively andin good faith with the representative of their em-ployees, and thereby have been engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.On or about December 24, 1981, Respondentsdischarged their employee Domingo Candelaria,and since then have failed and refused to reinstate,or offer to reinstate, him to his former position. Onor about December 31, 1981, Respondents dis-charged their employee Roberto Rubi, and sincethen have failed and refused to reinstate, or offer toreinstate, him to his former position. Respondentsengaged in the aforesaid conduct because thenamed employees joined, supported, or assisted theUnion, and in order to discourage employees fromengaging in such activities or other concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection. By the aforesaidconduct, Respondents have discriminated, and arediscriminating, in regard to the hire or tenure orterms or conditions of employment of their em-ployees, in order to discourage membership in alabor organization, thereby engaging in unfair laborpractices within the meaning of Section 8(a)(3) ofthe Act.By all the aforesaid conduct, Respondents haveinterfered with, restrained, and coerced their em-ployees in the exercise of the rights guaranteedthem in Section 7 of the Act, thereby engaging inunfair labor practices within the meaning of Sec-tion 8(aX1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondents set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondents have engaged inand are engaging in unfair labor practices withinthe meaning of Section 8(aX1), (3), and (5) of theAct, we shall order that Respondents cease and531 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. Weshall order Respondents to recognize and, upon re-quest, bargain collectively and in good faith withthe Union as the exclusive representative of all em-ployees in the appropriate unit, and to apply, in theappropriate bargaining unit described above, theterms and conditions of employment contained inthe collective-bargaining agreement between theUnion and the Association effective through May31, 1982, and any successor agreement. We shallalso order Respondents to make their employeeswhole for any loss of earnings or other benefitsthey may have sustained as a result of Respond-ents' refusal to apply such terms and conditions ofemployment, and to reimburse the Union for anydues or other revenues it may have lost as a resultof the unfair labor practice.We shall also order Respondents to offer em-ployees Domingo Candelaria and Roberto Rubi im-mediate and full reinstatement to their former posi-tions or, if such positions no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or other rights and privileges previ-ously enjoyed, and to make them whole for anyloss of wages or other benefits either may have suf-fered as a result of the discrimination against him,and expunge from its files any reference to thesedischarges or other unlawful discipline against saidemployees.The amounts due under this Order shall be com-puted in the manner prescribed in F. W WoolworthCompany, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977),3except that ifRespondents unlawfully withheld any contributionsto employee benefit funds, the amount due suchfunds shall be computed in accordance withMerryweather Optical Company, 240 NLRB 1213,1216, fn. 7 (1979).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Respondents Starlite Cutting, Inc., and PetalPink Novelty, Inc., are a single employer withinthe meaning of the Act, and are employers en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Children's Dress, Infants' Wear, Housedressand Bathrobe Makers' Union, Local 91, Interna-tional Ladies' Garment Workers' Union, is a labororganization within the meaning of Section 2(5) ofthe Act.3. Respondents Starlite Cutting, Inc., and PetalPink Novelty, Inc., are employer-members of the3 See, generally, Isis Plumbing d Heating Ca, 138 NLRB 716 (1962).Metropolitan Area Apparel Contractors' Associ-ation, Inc.4. All employees employed by the employer-members of the aforesaid Association who are asso-ciated with the manufacture of the garments pro-duced by them, including stretchers, cutters, andstock employees, but excluding foremen, foreladies,patternmakers, designers, and assistant managers,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.5. At all times material herein, the aforesaidUnion represented a majority of the employees inthe above-described unit, and has been, and is, theexclusive representative of all such employees forthe purpose of collective bargaining within themeaning of Section 9(a) of the Act.6. By withdrawing recognition from the Unionas the exclusive representative of its employees inthe appropriate bargaining unit described above,and by refusing to apply the terms and conditionsof employment contained in the collective-bargain-ing agreement between the Union and the Associ-ation, Respondents have failed and refused to bar-gain collectively and in good faith with the repre-sentative of their employees, and thereby have en-gaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.7. By discharging employees Domingo Cande-laria and Roberto Rubi, because those employeesjoined, supported, or assisted the Union, and inorder to discourage employees from engaging inunion or other concerted activities, Respondentshave discriminated in regard to the hire or tenureor terms or conditions of employment of their em-ployees in order to discourage membership in alabor organization, and thereby have engaged inand are engaging in unfair labor practices withinthe meaning of Section 8(a)(3) of the Act.8. By the acts described above, Respondentshave interfered with, restrained, and coerced em-ployees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby have en-gaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.9. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondents,Starlite Cutting, Inc. and its alter ego Petal PinkNovelty, Inc., and Joseph Fornaro, New York,532 STARLITE CUTTING, INC.New York, their officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to recognize and bargain in goodfaith with Children's Dress, Infants' Wear, House-dress and Bathrobe Makers' Union, Local 91, Inter-national Ladies' Garment Workers' Union, as theexclusive bargaining representative of its employeesin the following appropriate unit:All employees employed by the employer-members of the Metropolitan Area ApparelContractors' Association, Inc., who are associ-ated with the manufacture of garments pro-duced by them, including stretchers, cutters,and stock employees, but excluding foremen,foreladies, patternmakers, designers, and assist-ant managers.(b) Refusing to apply, in the appropriate bargain-ing unit described above, the terms and conditionsof employment contained in the collective-bargain-ing agreement between the aforesaid Union and theaforesaid Association, effective through May 31,1982, and any successor agreement.(c) Discharging its employees because they join,support, or assist the Union or any other labor or-ganization.(d) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed them in Section 7of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Recognize and, upon request, bargain collec-tively and in good faith with Children's Dress, In-fants' Wear, Housedress and Bathrobe Makers'Union, Local 91, International Ladies' GarmentWorkers' Union, as the exclusive bargaining repre-sentative of its employees in the appropriate unitdescribed above, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment.(b) Apply, in the appropriate bargaining unit de-scribed above, the terms and conditions of employ-ment contained in the collective-bargaining agree-ment between the aforesaid Union and the Metro-politan Area Apparel Contractors' Association,Inc., effective through May 31, 1982, and any suc-cessor agreement.(c) Make whole the aforesaid Union and the em-ployees in the appropriate bargaining unit de-scribed above, for any loss of earnings, benefits orrevenues they may have sustained as a result of Re-spondents' failure to apply the terms and conditionsof employment contained in the aforesaid collec-tive-bargaining agreement between the aforesaidUnion and the aforesaid Association, and any suc-cessor agreement, in the manner set forth in theremedy section above.(d) Offer Domingo Candelaria and Roberto Rubiimmediate and full reinstatement to their formerpositions or, if such positions are no longer avail-able, to substantially equivalent positions, withoutprejudice to their seniority or other rights andprivileges previously enjoyed, and make themwhole for any loss of earnings or benefits whicheither may have sustained as a result of the dis-crimination against him, in the manner set forth inthe remedy section above.(e) Expunge from the records of Domingo Can-delaria and Roberto Rubi any and all written re-ports, notations, or memoranda reflecting their dis-charge or other unlawful discipline, and notifyeach in writing that this has been done and thatevidence of this discharge or other unlawful disci-pline will not be used as a basis for future disciplineagainst him.(f) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(g) Post at their New York, New York, place ofbusiness copies of the attached notice marked "Ap-pendix."4Copies of said notice, on forms providedby the Regional Director for Region 2, after beingduly signed by Respondents' representative, shallbe posted by Respondents immediately upon re-ceipt thereof, and be maintained by them for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondents to ensure that said notices are notaltered, defaced, or covered by any other material.(h) Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps Respondents have taken to complyherewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."533 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT refuse to recognize or bar-gain in good faith with Children's Dress, In-fants' Wear, Housedress and Bathrobe Makers'Union, Local 91, International Ladies' Gar-ment Workers' Union, as the representative ofour employees in the following appropriatebargaining unit:All employees employed by the employer-members of the Metropolitan Area ApparelContractors' Association, Inc., who are asso-ciated with the manufacture of garmentsproduced by them, including stretchers, cut-ters, and stock employees, but excludingforemen, foreladies, patternmakers, design-ers, and assistant managers.WE WILL NOT refuse to apply, in the appro-priate bargaining unit described above, theterms and conditions of employment containedin the collective-bargaining agreement betweenthe Union and the Association named above,effective through May 31, 1982, and any suc-cessor agreement.WE WILL NOT discharge or otherwise dis-criminate against our employees because theyjoin, support, or assist Children's Dress, In-fants' Wear, Housedress and Bathrobe Makers'Union, Local 91, International Ladies' Gar-ment Workers' Union, or any other labor orga-nization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by the National Labor Relations Act.WE WILL recognize Children's Dress, In-fants' Wear, Housedress and Bathrobe Makers'Union, Local 91, International Ladies' Gar-ment Workers' Union, as the exclusive bar-gaining representative of our employees in theappropriate bargaining unit described above,and WE WILL, upon request, bargain with thatUnion in good faith with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment.WE WILL apply, in the appropriate bargain-ing unit described above, the terms and condi-tions of employment contained in the collec-tive-bargaining agreement between the Unionand the Association, named above, effectivethrough May 31, 1982, and any successoragreement.WE WILL make whole the Union and ouremployees in the appropriate bargaining unitdescribed above, for any loss of earnings,benefits, or revenues they may have sustainedas a result of our refusal to apply the termsand conditions of employment contained inany collective-bargaining agreement betweenthe Union and the Association, named above.WE WILL offer Domingo Candelaria andRoberto Rubi immediate and full reinstatementto their former positions or, if those positionsare no longer available, to substantially equiva-lent positions, without prejudice to their rightsand benefits previously enjoyed, and WE WILLmake each of them whole for any loss of earn-ings or other benefits he may have sustained asa result of our discrimination against him, withinterest.WE WILL expunge from the records of Do-mingo Candelaria and Roberto Rubi any andall written reports, notations, or memorandareflecting their discharge or other unlawfuldiscipline against them, and WE WILL notifyeach of them in writing that this has been doneand that evidence of this discharge or otherunlawful discipline will not be used as a basisfor future discipline against him.STARLITE CUTTING, INC., AND ITSALTER EGO PETAL PINK NOVELTYINC.; AND JOSEPH FORNARO534